Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

These comments are made in addition to the remarks in Applicant’s specification and arguments, concerning the manner in which the invention distinguishes from the art discussed therein.  The Examiner notes that the prior art does not disclose or suggest the claimed combination including particularly a coin batch loading device capable of separating out coins one by one which were input as a batch and delivering them comprising a rotor and first, second and third outer periphery sensors that are spaced apart from one another, the patentable feature being wherein the control device is configured to set the rotational speed of the rotor to a different medium speed depending on the distances at which the detection range of the outer periphery sensors are located from a coin outlet in the direction of the forward rotation of the rotor, in combination with the remaining elements and limitations as described in Independent Claim 1.  

No particular single feature of the claim(s) by itself renders the claim(s) as a whole patentable.  Only the claim(s) taken as a whole combination is/are deemed new and unobvious.  The prior art lacks this structure or anything equivalent to it.  

McClosky ‘270, the closest prior art, teaches a vibrating turntable/rotor (26) with first, second and third sensors (40, 42, 44) placed around the periphery of the turntable (26), as illustrated in figure 2 and as mentioned at col. 3, lines 1-22 and col. 6, lines 39-

McClosky teaches the limitations “wherein the outer periphery sensors comprise at least a first outer periphery sensor (40), a second outer periphery sensor (42), and a third outer periphery sensor (44) that are spaced apart from one another in the circumferential direction of the cylindrical portion (26), as illustrated in figure 2.

However, McClosky does not teach wherein the control device is configured to set the rotational speed of the rotor to a different medium speed depending on the distances at which the detection range of the outer periphery sensors are located from a coin outlet in the direction of the forward rotation of the rotor.

McClosky’s system concerns a pill feeding device as mentioned at col. 1, lines 5-7, rather than a coin batch loading device, and is thus non-analogous art.  Also, McClosky’s vibrational separating bowl hopper (26) is different than a rotor/disk as claimed and disclosed by Applicant.  Also, McClosky solves a different problem than Itou’s claimed device.  McClosky uses the sensor information to reduce or increase the vibrational intensity of a bowl that vibrates and does not rotate, whereas Applicant’s claimed device uses the sensor information to adjust the rotational speed of the rotor based upon the distance of a sensor sensing a coin from the outlet.
a control device configured to set the rotational speed of the rotor to a different medium speed depending on the distances at which the detection range of the outer periphery sensors are located from a coin outlet in the direction of the forward rotation of the rotor.

Although Itou ‘528 teaches a rotor in the form of a rotary disk (41), with outer periphery sensors (55) provided inside the cylinder (42, 43), as illustrated in figure 8, Itou does not teach a control device configured to set the rotational speed of the rotor to a different medium speed depending on the distances at which the detection range of the outer periphery sensors are located from a coin outlet in the direction of the forward rotation of the rotor.

Umeda ‘665 also does not teach these features.  

Additionally, it is noted that the low, medium and high speeds are defined in terms of percentage of motor output, as mentioned in Applicant’s Specification at paragraphs 38, 87 and 94.   

Therefore, Claims 1-4 and 6-9 are allowed.

The foregoing is an Examiner’s Statement of Reasons for Allowance.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


February 25, 2021